Exhibit 10.18
 
Amendment of Solicitation/Modification of Contract dated as of September 18,
2009 by and between the National Institutes of Health and SeraCare Life
Sciences, Inc.
 
(FORM) [b77498b7749803.gif]





--------------------------------------------------------------------------------



 



          AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT CONTINUATION PAGE
Contract No. N01-HB-87144
Modification No. 24     Page 2 of 2 Pages  


 
1. ARTICLE B.2. ESTIMATED COST AND FIXED FEE, is revised to read as follows:
 

  a.  The estimated cost of this contract is increased by $1,923,250 from
$12,998,339 to $14,921,589.

 

  b.  The fixed fee for this contract is increased by $94,997 from $772,982 to
$867,979. The fixed fee shall be paid in installments based on the percentage of
completion of work, as determined by the Contracting Officer, and subject to the
withholding provisions of the clauses ALLOWABLE COST AND PAYMENT and FIXED FEE
referenced in the General Clause Listing in Part II, ARTICLE I.1. of this
contract. Payment of fixed fee shall not be made in less than monthly
increments.

 

  c.  The Government’s obligation, represented by the sum of the estimated cost
plus fixed fee is increased by $2,018,247 from $13,771,321 to $15,789,568.

 

  d.  Total funds currently available for payment and allotted to this contract
are increased by $2,165,738 from $13,623,830 to $15,789,568 of which $14,921,589
represents the estimated costs, and of which $867,979 represents the fixed fee.
For further provisions on funding, see the LIMITATION OF FUNDS clause referenced
in Part II, ARTICLE I.2. Authorized Substitutions of Clauses.

 

  e.  It is estimated that the amount currently allotted will cover performance
of the contract through April 30, 2011.

 

  f.  The Contracting Officer may allot additional funds to the contract without
the concurrence of the Contractor.

 

  g.  Future increments to be allotted to this contract are estimated as
follows: *NONE*

 
2. ARTICLE B.4., ADVANCED UNDERSTANDINGS — paragraph a. is revised to increase
the subcontract amount by $39,409 from $769,183 to $808,592.
 
3. SECTION J. LIST OF ATTACHMENTS — Attachment 3., Financial Report of
Individual Project/Contract, NIH 2706, Page 1 is deleted in its entirety and the
attached Page 1 is substituted thereof.





--------------------------------------------------------------------------------



 



                                                                               
            National Institutes of Health
                                        Financial Report of Individual
                                        Project/Contract
            Project Task:
                          Complete this form In accordance
            Maintenance of NHLBI Biological
      Contract No:
              0990-0134
  with accompanying Instructions             Specimen Repository      
N01-HB-87144       Date of Report:
      0990-0131
                                        Contractor Name and Address:
                                        SeraCare Life Sciences, Inc.
                                        DBA SeraCare BioServices
                                        217 Perry Parkway
                                        Gaithersburg, Maryland 20877
                Reporting Period:                                              
                  Cumulative
                                                        Percentage of
              Incurred
                                                  Expenditure Category
    Effort/Hours
              Cost at
      Incurred
      Cumulative
       Estimated
      Estimated
      Funded
                                End of
      Cost-Current
      Cost to Date
      Cost to
      Cost at
      Contract
      Variance
                        Prior
      Period       (D + E)       Complete       Completion
      Amount
      (Over or
                        Period                               (F + G)      
Through
      Under)
        Funded       Actual                                              
April 30, 2011       (I-H)   A     B       C       D       E       F       G    
  H       I       J  
Principal Investigator
                                                                               
                                                                               
                     
Laboratory Staff
                                                                               
                                                                               
                     
Data Entry
                                                                               
                                                                               
                     
Total Direct Labor
                                                                          $
3,841,314                                                                      
                                 
Materials & Supplies
                                                                          $
1,107,670                                                                      
                                 
Other Direct Costs
                                                                          $
721,919                                                                        
                               
Travel
                                                                          $
13,059                                                                          
                             
Freezers/Freezer Equipment
                                                                          $
1,290,050                                                                      
                                 
Information Management Systems Subcontract
                                                                          $
808,692                                                                        
                               
Subcontract-2
                                                                          $
1,000                                                                          
                             
Contract Generated Revenue
                                                                          ($
14,000 )                                                                        
                             
Subtotal
                                                                          $
7,769,605                                                                      
                                 
Overhead @
                                                                          $
5,880,900                                                                      
                                 
G&A@
                                                                          $
1,271,064                                                                      
                                 
Total Costs Excluding Fixed Fee
                                                                           
14,921,589                                                                      
                                 
Fixed Fee
                                                                          $
867,979                                                                        
                               
Total Cost Plus Fixed Fee
                                                                          $
15,789,668                                                                      
                                                                               
                                                                               
                                                             



